Citation Nr: 0728820	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  95-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
housing adaptation grant.

2.  Entitlement to an automobile and adaptive equipment or 
for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1975 until 
September 1982.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.

These matters were previously before the Board in January 
2001, November 2004, February 2006, and March 2007.  On those 
occasions, remands were ordered to accomplish additional 
development.  

A review of the claims folder reveals that a July 1999 rating 
decision, in pertinent part, denied entitlement to service 
connection for reflex sympathetic dystrophy, rheumatoid 
arthritis, right ankle disability, and major depression.  
That decision also granted service connection for back pain, 
assigning a 10 percent rating for back pain.  The veteran 
perfected an appeal with respect to these issues.

The depression claim was granted in a January 2005 rating 
decision and the right ankle claim was allowed by the Board 
in February 2006.  The reflex sympathetic dystrophy service 
connection claim was denied by the Board in February 2006.  
The claim of entitlement to a higher initial rating for a 
back disability was also denied by the Board in February 
2006.  Additionally, while the rheumatoid arthritis claim was 
remanded by the Board in February 2006, in a June 2007 
statement, the veteran withdrew his appeal on that issue.  
Thus, none of the claims stemming from July 1999 rating 
decision remain in appellate status.  

The Board further observes that a June 2000 rating decision 
denied claims of entitlement to service connection for 
degenerative joint disease of the right shoulder, left 
shoulder, stenoclavicular joint, sacroiliac joint, right 
knee, and right foot.  The veteran perfected an appeal with 
respect to these issues.  

The right shoulder claim was granted by the RO in a January 
2005 rating decision.  The remaining five claims were denied 
by the Board in February 2006.  As such, the issues stemming 
from the June 2000 rating decision are not for consideration 
in the instant appeal.

Therefore, only the two issues listed on the title page of 
this decision remain in appellate status.

The Board also observes that additional evidence was 
submitted in June 2007.  Such evidence was accompanied by a 
waiver of Agency of Original Jurisdiction (AOJ) 
consideration.  


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran's service-connected left total knee 
arthroplasty has resulted in the loss, or loss of use, of 
either lower extremity.  

2.  The competent evidence does not reveal loss of use of 
either foot or ankylosis of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met. 38 U.S.C.A. §§ 2101, 5107 
(West 2002); 38 C.F.R. § 3.809 (2006).

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of November 2004 and February 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  Those letters, 
along with a June 2005 supplemental statement of the case, 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ communications noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal, to include testimony provided at 
hearings before the RO and before the undersigned Veterans 
Law Judge are affiliated with the claims folder.  The Board 
has carefully reviewed such  statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Specially adapted housing 

The veteran is claiming entitlement to financial assistance 
in acquiring specially adapted housing.  As he explained at 
his July 2007 hearing before the undersigned, he has a 
wheelchair that was provided by VA.  Such wheelchair includes 
special attachments to keep his legs from swelling.   
(Transcript "T," at 14).  However, he is not presently able 
to get his wheelchair into his residence, because the doors 
are not wide enough to accommodate it.  If he could get it 
indoors, there is one room in which he would be able to make 
use of the wheelchair.  (T. at 11-12).  Moreover, because he 
was unable to get his wheelchair inside his home, he had to 
use crutches more, which was aggravating his service-
connected right shoulder disability.  (T. at 6).  
Additionally, he noted that it was difficult to take a bath 
and that he wanted handrails, as well as a bathtub with a 
door and steps.  He indicated that he had fallen on several 
occasions trying to step over the ledge of the tub.  He 
further noted that it was not possible to use his crutches 
while bathing.  (T. at 16-17).

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to: (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2006).
 
The Board notes that the term "loss of use" of a hand or foot 
is defined at 38 C.F.R. § 3.350(a)(2) as that condition where 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

In the present case, the veteran is service-connected for 
major depression, left total knee arthroplasty, back pain due 
to muscle imbalance, and right shoulder impingement syndrome 
with degenerative changes of the acromioclavicular joint.    

It is found that the evidence of record does not support a 
grant of specially adapted housing.  In so finding, the Board 
acknowledges an October 2006 letter from John D. Mountz, 
M.D., Ph.D., which indicates that the veteran has loss of use 
of the left knee due to his service-connected left total knee 
arthroplasty.  Specifically, the veteran had secondary 
mobility conditions requiring zero weight bearing on the left 
knee.  This was achieved by the use of crutches.  Moreover, 
it was noted that the veteran's left knee disability had 
progressed to the point that he required use of a wheelchair.  
He was unable to navigate any uneven barrier.  Climbing steps 
was either impossible or could be done only with the greatest 
difficulty.  

There is no dispute that the veteran requires the use of 
assistive devices for ambulation, as noted in Dr. Mountz's 
October 2006 letter.  However, despite that physician's 
finding of "loss of use," the requirements under 38 C.F.R. 
§ 3.350(a)(2) have not been satisfied.  Indeed, even 
considering the veteran's limitations as demonstrated by the 
pertinent evidence, there is no showing that no effective 
function of the left leg remains other than that which would 
be equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  

In denying the veteran's claim of entitlement to specially 
adapted housing, the Board has relied on a January 2005 VA 
examination in which it was concluded that the veteran did 
not have loss of use of either foot.  That examination report 
noted that the veteran drove a pickup truck, operating the 
brake pedal with his right foot.  Also he was able to bathe 
and dress himself, though his wife helped him put on his 
shoes and socks.  Again, these activities reveal that some 
effective function of the left leg remains.  Moreover, 
propulsion is possible here.  Indeed, the January 2005 VA 
examination report indicated that the veteran ambulates at 
times using two forearm crutches, though his primary mode of 
ambulation was a motorized wheelchair.

As discussed above, the January 2005 VA examination 
demonstrated that the veteran did not have loss of use of the 
left lower extremity.  A July 2007 VA opinion reiterated the 
finding of the VA examiner in January 2005.  

In conclusion, the competent evidence of record does not 
establish loss of use of either foot.  As such, a grant of 
entitlement to specially adapted housing under 38 C.F.R. 
§ 3.809 is not appropriate.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




II.  Automobile and adaptive equipment or for adaptive 
equipment only.

The veteran claims entitlement to an automobile and necessary 
adaptive equipment.  He alternatively claims entitlement to 
adaptive equipment only.  Specifically, he noted at his July 
2007 hearing that he was seeking equipment to make it easier 
to get his wheelchair into the bed of his truck.  (T. at 5).  

In order to be eligible to financial assistance in purchasing 
an automobile and/or adaptive equipment, the veteran must be 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1).  

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

As previously discussed, the claims folder contains an 
October 2006 letter from Dr. Mountz which indicates that the 
veteran has loss of use of the left foot.  However, following 
a review of the objective evidence, the requirements for loss 
of use under 38 C.F.R. § 3.350 have not been met. 

Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  However, 
in the present case this provision does not serve as a basis 
for a grant of benefits, because the veteran is not service-
connected for, or otherwise entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  To 
the contrary, VA examination in January 2005 revealed that 
the veteran had 20 degrees of left knee motion.  

Considering the foregoing, there is no basis for a grant of 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to an automobile and adaptive equipment or for 
adaptive equipment only is denied.





____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


